                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 1 of 18




                                                                                                                    1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                                                      E-Mail:       rnelson@sideman.com
                                                                                                                    2 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                                                      E-Mail:       zalinder@sideman.com
                                                                                                                    3 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                                                      E-Mail:       lheaton@sideman.com
                                                                                                                    4 ANGELA M. HE (State Bar No. 319351)
                                                                                                                      E-Mail:       ahe@sideman.com
                                                                                                                    5 SIDEMAN & BANCROFT LLP
                                                                                                                      One Embarcadero Center, Twenty-Second Floor
                                                                                                                    6 San Francisco, California 94111-3711
                                                                                                                      Telephone:    (415) 392-1960
                                                                                                                    7 Facsimile:    (415) 392-0827
                                                                                                                    8 Attorneys for Plaintiff
                                                                                                                      AVAYA INC.
                                                                                                                    9
                                                                                                                   10                               UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   12                                  SAN FRANCISCO DIVISION
                                                                                                                   13
LAW OFFICES




                                                                                                                   14 AVAYA INC., a Delaware corporation,            Case No. 3:19-cv-00565 SI

                                                                                                                   15                 Plaintiff,                     PLAINTIFF AVAYA INC.’S NOTICE OF
                                                                                                                                                                     MOTION AND MOTION FOR LEAVE TO
                                                                                                                   16
                                                                                                                              v.                                     FILE THIRD AMENDED COMPLAINT;
                                                                                                                   17                                                MEMORANDUM OF POINTS AND
                                                                                                                        RAYMOND BRADLEY PEARCE, et al.,              AUTHORITIES IN SUPPORT
                                                                                                                   18
                                                                                                                                      Defendants.                    Judge: Honorable Susan Illston
                                                                                                                   19
                                                                                                                                                                     Date: February 5, 2021
                                                                                                                   20
                                                                                                                                                                     Time: 10:00 a.m.
                                                                                                                   21                                                Crtrm.: 1, 17th Floor

                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                                         Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                           Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 2 of 18




                                                                                                                    1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                                                                                                                    2          PLEASE TAKE NOTICE that on February 5, 2021 at 10:00 a.m., or as soon thereafter as
                                                                                                                    3 this matter may be heard in Courtroom 1, on the 17th Floor, of this courthouse, located at 450
                                                                                                                    4 Golden Gate Avenue, San Francisco, California, Plaintiff Avaya Inc. (“Avaya”) will and hereby

                                                                                                                    5 does move for leave to file a Third Amended Complaint, in the above-captioned matter. The
                                                                                                                    6 Third Amended Complaint seeks to include Telcom International Trading Pte. Ltd. (“Telecom”)
                                                                                                                    7 and Metroline, Inc. (“Metroline”) as additional defendants for harms they caused that arise out of a
                                                                                                                    8 same nucleus of events involving the other defendants set forth in the operative complaint. The
                                                                                                                    9 amended complaint would also remove defendants Telephone Man of America, LLC, Kelly Petry,
                                                                                                                   10 Drew Telecom Group, and Andrew Roach from the pleading caption and change them to former
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 defendants because they have been dismissed from the action.
                                                                                                                   12          This motion is made pursuant to Federal Rules of Civil Procedure 15(a)(2) and 20(a)(2)
                                                                                                                   13 and is based upon this Notice of Motion and Motion, the following Memorandum of Points and
LAW OFFICES




                                                                                                                   14 Authorities in support of this Motion, the concurrently filed declaration in support, any reply
                                                                                                                   15 papers filed in support of this Motion, the complete files and records in this action, and any further
                                                                                                                   16 information that may be presented to the Court at or before the hearing on this Motion.

                                                                                                                   17 DATED: December 31, 2020                    SIDEMAN & BANCROFT LLP

                                                                                                                   18
                                                                                                                                                                  By:
                                                                                                                   19
                                                                                                                                                                        Lyndsey C. Heaton
                                                                                                                   20                                                   Attorneys for Plaintiff
                                                                                                                                                                        AVAYA INC.
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                                         Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                               Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 3 of 18




                                                                                                                    1
                                                                                                                                                                           TABLE OF CONTENTS
                                                                                                                    2
                                                                                                                                                                                                                                                                 Page
                                                                                                                    3
                                                                                                                    4
                                                                                                                        I.        INTRODUCTION AND STATEMENT OF ISSUES TO BE DECIDED ........................... 1
                                                                                                                    5
                                                                                                                        II.       FACTUAL BACKGROUND ................................................................................................ 1
                                                                                                                    6
                                                                                                                        III.      PROPOSED AMENDMENTS TO THE COMPLAINT ...................................................... 5
                                                                                                                    7
                                                                                                                        IV.       ARGUMENT ......................................................................................................................... 6
                                                                                                                    8
                                                                                                                                  A.        Legal Standard ........................................................................................................... 6
                                                                                                                    9
                                                                                                                                  B.        Avaya Has Diligently Sought Amendment................................................................ 7
                                                                                                                   10
              SIDEMAN & BANCROFT LLP




                                                                                                                                  C.        Avaya Brings This Motion In Good Faith ................................................................. 8
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11
                                                                                                                                  D.        There Is No Prejudice To Granting Amendment ....................................................... 9
                                                                                                                   12
                                                                                                                                  E.        The Amendment Would Not Be Futile .................................................................... 10
                                                                                                                   13
LAW OFFICES




                                                                                                                                            1.         Metroline and Telcom Are Properly Joined In This Amended
                                                                                                                   14                                  Complaint ..................................................................................................... 11
                                                                                                                   15 V.          CONCLUSION .................................................................................................................... 13
                                                                                                                   16

                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                      i                     Case No. 3:19-cv-00565 SI
                                                                                                                                  NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                                 MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                              Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 4 of 18




                                                                                                                    1                                                     TABLE OF AUTHORITIES
                                                                                                                    2                                                                                                                                      Page(s)
                                                                                                                    3 Cases
                                                                                                                    4 American Electric Power Co. v. Westinghouse Electric, Corp.,
                                                                                                                        418 F. Supp. 435 (S.D.N.Y. 1976)............................................................................................... 8
                                                                                                                    5
                                                                                                                    6 Bravado Int'l Grp. Merch. Servs. v. Cha,
                                                                                                                         No. CV 09-9066 PSG (CWX), 2010 WL 2650432 (C.D. Cal. June 30, 2010) ......................... 12
                                                                                                                    7
                                                                                                                      Brighton Collectibles, Inc. v. RK Texas Leather Mfg.,
                                                                                                                    8    No. 10-CV-419-GPC WVG, 2013 WL 2631333 (S.D. Cal. June 11, 2013) ............................. 12
                                                                                                                    9 Chudacoff v. University Medical Center,
                                                                                                                         649 F.3d 1143 (9th Cir. 2011) ..................................................................................................... 6
                                                                                                                   10
              SIDEMAN & BANCROFT LLP




                                                                                                                      Cont'l Cas. Co. v. U.S.,
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11
                                                                                                                         No. 02-5292 VRW, 2005 WL 8162326 (N.D. Cal. June 22, 2005) ...................................... 9, 10
                                                                                                                   12
                                                                                                                      E.E.O.C. v. Boeing Co.,
                                                                                                                   13    843 F.2d 1213 (9th Cir.), cert. denied, 488 U.S. 889 (1988) ....................................................... 7
LAW OFFICES




                                                                                                                   14 Eminence Capital, LLC v. Aspeon, Inc.,
                                                                                                                         316 F. 3d 1048 (9th Cir. 2003) ................................................................................................ 6, 9
                                                                                                                   15
                                                                                                                      Foman v. Davis,
                                                                                                                   16
                                                                                                                         371 U.S. 178 (1962) ..................................................................................................................... 6
                                                                                                                   17
                                                                                                                      Genentech, Inc. v. Abbott Labs.,
                                                                                                                   18    127 F.R.D. 529 (N.D. Cal. 1989) ........................................................................................... 7, 10

                                                                                                                   19 Holly v. Potter,
                                                                                                                         No. 07-00583 MCE(EFB) .......................................................................................................... 10
                                                                                                                   20
                                                                                                                      Howey v. United States,
                                                                                                                   21    481 F.2d 1187 (9th Cir. 1973) ............................................................................................. 6, 7, 8
                                                                                                                   22
                                                                                                                      Island Creek Coal Co. v. Lake Shore, Inc.,
                                                                                                                   23     832 F.2d 274 (4th Cir. 1987) ....................................................................................................... 8

                                                                                                                   24 Kalsi v. Forte Sys., LLC,
                                                                                                                         No. 06-2366 ............................................................................................................................... 10
                                                                                                                   25
                                                                                                                      Missouri ex rel. Koster v. Harris,
                                                                                                                   26    847 F.3d 646 (9th Cir. 2017) ..................................................................................................... 11
                                                                                                                   27 Lockheed Martin Corp. v. Network Solutions, Inc.,

                                                                                                                   28    No. CV 96–7438 DDP, 1997 WL 381967 (C.D. Cal. Mar. 19, 1997) ...................................... 12
                                                                                                                                                                       ii                     Case No. 3:19-cv-00565 SI
                                                                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                                   MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                               Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 5 of 18




                                                                                                                    1 Loehr v. Ventura County Cmty. Coll. Dist.,
                                                                                                                          743 F.2d 1310 (9th Cir. 1984) ..................................................................................................... 6
                                                                                                                    2
                                                                                                                      N. Face Apparel Corp. v. Dahan,
                                                                                                                    3     No. CV1304821-MMM-MANX, 2014 WL 12596716 (C.D. Cal. Mar. 14,
                                                                                                                    4     2014) .......................................................................................................................................... 12

                                                                                                                    5 United States v. Webb,
                                                                                                                         655 F.2d 977 (9th Cir. 1981) ....................................................................................................... 7
                                                                                                                    6
                                                                                                                      Other Authorities
                                                                                                                    7
                                                                                                                      Fed. R. Civ P.11 ................................................................................................................................. 8
                                                                                                                    8
                                                                                                                      Fed. R. Civ P.12(b)(6)...................................................................................................................... 11
                                                                                                                    9
                                                                                                                   10 Fed. R. Civ. P. 15(a)(1)-(2) ............................................................................................................ 6, 9
              SIDEMAN & BANCROFT LLP




                                                                                                                   11 Fed. R. Civ P. 20 .................................................................................................................... 2, 11, 12
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   12
                                                                                                                   13
LAW OFFICES




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16

                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                        iii                    Case No. 3:19-cv-00565 SI
                                                                                                                                     NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                                    MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                            Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 6 of 18




                                                                                                                    1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                                    2 I.       INTRODUCTION AND STATEMENT OF ISSUES TO BE DECIDED
                                                                                                                    3          For years, Defendants have been perpetrating a massive illegal software piracy operation
                                                                                                                    4 which resulted in the theft and subsequent distribution of thousands of unauthorized Avaya

                                                                                                                    5 Internal Use Software Licenses (“Internal Use Licenses”) to end customers duped into buying
                                                                                                                    6 pirated software, rather than buying genuine Avaya software licenses through authorized Avaya
                                                                                                                    7 distribution channels. These Defendants have also been distributing used software licenses in
                                                                                                                    8 violation of the Avaya End User License Agreement (“EULA”). In addition, Avaya uncovered
                                                                                                                    9 that Defendant Atlas Systems Inc. (“Atlas”) was not only distributing the stolen and otherwise
                                                                                                                   10 infringing software licenses, but also was trafficking in large quantities of counterfeit “Avaya”
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 branded phones, as well as genuine Avaya phones that were repackaged with counterfeit
                                                                                                                   12 packaging and counterfeit labels.       Through this Motion, Avaya seeks leave to amend the
                                                                                                                   13 Complaint to add two additional defendants who were recently determined to also be involved in
LAW OFFICES




                                                                                                                   14 the same alleged unlawful conduct – Metroline and Telcom.
                                                                                                                   15          To that end, the proposed Third Amended Complaint alleges that Metroline has distributed
                                                                                                                   16 both stolen and otherwise infringing Avaya software licenses, and that Telcom is the source of the

                                                                                                                   17 counterfeit phones sold by Atlas.      Avaya seeks to add these two additional Defendants to this
                                                                                                                   18 action` on the grounds that: (i) their participation and liabilities arise from the same series of
                                                                                                                   19 transactions and occurrences as do the liabilities of the other Defendants, (ii) there are common
                                                                                                                   20 issues of law and fact between these new Defendants and the others who are already party to this
                                                                                                                   21 action, and (iii) judicial economy warrants their addition to the action now.1
                                                                                                                   22 II.      FACTUAL BACKGROUND
                                                                                                                   23          On January 31, 2019, Avaya filed a lawsuit in this court alleging that various Defendants
                                                                                                                   24 engaged in trademark and copyright infringement, among other causes of action, and included
                                                                                                                   25
                                                                                                                   26   1
                                                                                                                       The amended complaint will also revise and/or remove allegations against several former
                                                                                                                      defendants that are no longer current Defendants: Telecom Spot; Telephone Man of America,
                                                                                                                   27 LLC; Kelly Petry; Drew Telecom Group; and Andrew Roach.

                                                                                                                   28
                                                                                                                                                                  1                      Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                           Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 7 of 18




                                                                                                                    1 both the software piracy and counterfeiting allegations discussed above. See Dkt. No 1. On April
                                                                                                                    2 5, 2019, Avaya filed a First Amended Complaint, which added as defendants: Tri-State
                                                                                                                    3 Communication Services LLC (doing business as “US Voice and Data, LLC”) and Sharkfish
                                                                                                                    4 Corp. See Dkt. No. 59. After several Defendants filed unsuccessful motions on December 16,

                                                                                                                    5 2019, Avaya filed the Second Amended Complaint (“SAC”), adding as Defendants Featurecom,
                                                                                                                    6 Inc., Steve Geraci, Tom Conroy, Drew Telecom Group, Inc., and Andrew Roach. See Dkt. No.
                                                                                                                    7 147.
                                                                                                                    8          As mentioned above, Avaya’s SAC alleges that, for years, the Defendants (both named and
                                                                                                                    9 as-of-then-unidentified) worked together to perpetrate a massive, illegal software piracy operation
                                                                                                                   10 which resulted in the theft and subsequent distribution of thousands of unlawfully created Avaya
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 Internal Use Licenses. See SAC, ¶ 1. These Defendants were also distributing used software
                                                                                                                   12 licenses in violation of Avaya’s EULA. The current named Defendants are some of the resellers
                                                                                                                   13 that have been uncovered thus far: Atlas, Dedicated Business Systems International (“DBSI”), Tri-
LAW OFFICES




                                                                                                                   14 State Communication Service LLS (“Tri-State”), Defendant Jason Hines (“Hines”) – who controls
                                                                                                                   15 both DBSI and Tri-State – Featurecom, Steve Geraci, and Tom Conroy (collectively the “Reseller
                                                                                                                   16 Defendants”).

                                                                                                                   17          This unlawful enterprise has caused Avaya significant monetary damages, and has severely
                                                                                                                   18 undermined Avaya’s brand, goodwill, and reputation with customers. Id. at ¶ 4. As alleged in the
                                                                                                                   19 SAC, Avaya’s investigation to date into the scheme to create and sell these stolen Internal Use
                                                                                                                   20 Licenses and other infringing licenses has been able to uncover only a portion of the entities
                                                                                                                   21 involved, hence Avaya has alleged that: “The true names and capacities, whether individual,
                                                                                                                   22 corporate, associate, or otherwise, of the Defendants named herein as DOES 9 through 50,
                                                                                                                   23 inclusive, are unknown to Avaya who, therefore, sues said Defendants by such fictitious names.
                                                                                                                   24 Avaya will amend this Complaint to reflect the true names and capacities of these DOE
                                                                                                                   25 Defendants when the same shall have been fully and finally ascertained.” Id. at ¶ 16.
                                                                                                                   26          Owing to the nature of the scheme, information regarding (1) the identification and number
                                                                                                                   27 of total pirated, Internal Use Licenses sold, (2) the identification of the number of otherwise-

                                                                                                                   28 infringing licenses distributed, (3) the identify of each entity or individual involved in the chain of
                                                                                                                                                                           2                            Case No. 3:19-cv-00565 SI
                                                                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                               MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                           Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 8 of 18




                                                                                                                    1 distribution, and (4) the damages incurred by Avaya are uniquely within the hands of the current
                                                                                                                    2 named Defendants and non-parties who participated in the purchase and sale of these products.
                                                                                                                    3          Avaya has also alleged claims against Defendant Atlas for its resale of over a thousand
                                                                                                                    4 counterfeit “Avaya” branded phones, as well as apparently genuine Avaya phones – marketed and

                                                                                                                    5 sold as “new” – that were repackaged and resold with counterfeit labels that closely mimicked
                                                                                                                    6 genuine Avaya factory labels and bore counterfeit Avaya trademarks. Id. at ¶ 54. Defendant Atlas
                                                                                                                    7 has not denied selling such phones, but claims it did not create the counterfeit products, yet
                                                                                                                    8 refused to identify its source of the counterfeit phones until very recently. See Declaration of
                                                                                                                    9 Lyndsey Heaton in Support of Motion to Amend (“Heaton Decl.”), ¶¶ 10-13.
                                                                                                                   10          Subpoena to Metroline
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11          Because the named Defendants and various unknown non-parties in this scheme used
                                                                                                                   12 pseudonyms, shared logins to Avaya’s ADI system (concealing their true identities), distributed
                                                                                                                   13 the stolen Internal Use Licenses both directly and indirectly through other resellers all over the
LAW OFFICES




                                                                                                                   14 country, and because discovery has been stayed as to Defendant Pearce, Avaya was unable to
                                                                                                                   15 uncover the true scope of the scheme without discovery from Defendants and third parties.
                                                                                                                   16          To that end, on June 7, 2019, Avaya issued a subpoena to Metroline seeking information

                                                                                                                   17 regarding its sales of Avaya software licenses and license keys, as well as other information
                                                                                                                   18 related to Avaya’s claims. See Heaton Decl., ¶ 4. In response to Avaya’s subpoena, Metroline
                                                                                                                   19 filed a Motion to Quash in the Eastern District of Michigan on July 1, 2019. See id., ¶ 5. While
                                                                                                                   20 briefing on such motion was completed in September 2019, the court in the Eastern District of
                                                                                                                   21 Michigan did not rule on the Motion to Quash until seven months later, on April 9, 2020. See id.
                                                                                                                   22 The Court denied Metroline’s motion finding that: “Avaya’s claims arise out of stolen property
                                                                                                                   23 rights; specifically, internal use licenses, involving millions of dollars. To establish the scope of
                                                                                                                   24 the scheme, Avaya requires sales data and product information. Given the evidence setting forth a
                                                                                                                   25 connection between Metroline and a named defendant, the Court finds no reason to limit the
                                                                                                                   26 discovery as improper.” See id., ¶6, and Ex C thereto at p. 11. Following the court’s order,
                                                                                                                   27 Metroline then moved for a protective order in order to designate the material it produced as

                                                                                                                   28 Confidential or Highly Confidential and refused to produce any documents until such issue was
                                                                                                                                                                     3                        Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                            Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 9 of 18




                                                                                                                    1 decided. See id., ¶ 7. The parties then negotiated the entry of a Stipulated Protective Order in that
                                                                                                                    2 case, which mirrors the Stipulated Protective Order in the instant action. See id. Following the
                                                                                                                    3 entry of that Protective Order, Metroline finally produced its responsive documents on July 31,
                                                                                                                    4 2020. See id. While Avaya was now in possession of some of Metroline’s relevant documents,

                                                                                                                    5 they were produced as 19,369 separate files which required significant analysis by Avaya’s
                                                                                                                    6 outside counsel in order to determine the extent of Metroline’s infringing and otherwise injurious
                                                                                                                    7 sale and distribution of Avaya software, leading to the allegations set forth in the Third Amended
                                                                                                                    8 Complaint. See id., ¶ 8. Since then, Avaya attempted to contact Metroline in order to potentially
                                                                                                                    9 reach pre-suit resolution of Avaya’s claims, but Metroline did not engage. See id., ¶ 9.
                                                                                                                   10          Identification of Telcom As Atlas’ Counterfeit Product Source
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11          Avaya began requesting that Atlas identify the source of the counterfeit “Avaya” branded
                                                                                                                   12 phones more than a year ago and, at least as early as February 20, 2020, Atlas’ prior counsel
                                                                                                                   13 agreed to provide such information. See id., ¶ 10. However, as months passed without that
LAW OFFICES




                                                                                                                   14 information being provided, on June 8, 2020, Avaya issued its First Set of Interrogatories to Atlas,
                                                                                                                   15 seeking the identification of the source of the more than 1,600 counterfeit products that Avaya had
                                                                                                                   16 determined were sold and trafficked by Atlas. See id.., ¶ 11. Atlas failed to respond to such

                                                                                                                   17 Interrogatories (or communicate any request for extension) by the deadline under the Federal
                                                                                                                   18 Rules.2 See id., ¶ 12. After continual pushing by Avaya for Atlas to reveal its source and to cease
                                                                                                                   19 impeding Avaya’s ability to police and seek redress from a now-known counterfeit trafficker, on
                                                                                                                   20 July 27, 2020, via letter, Atlas finally provided the information identifying Telcom as the vendor
                                                                                                                   21 for the approximately 1,600 counterfeit phones Atlas sold,. See id., ¶ 13. Since then, Avaya
                                                                                                                   22 attempted to contact Telcom in order to potentially reach pre-suit resolution of Avaya’s claims,
                                                                                                                   23 but Telcom has not responded to Avaya. See id., ¶ 15.
                                                                                                                   24
                                                                                                                   25   2
                                                                                                                        On July 17, 2020, Avaya inquired about Atlas’ failure to respond, and Atlas then requested a
                                                                                                                      three-week extension, which Avaya granted. See id,, ¶_12. Atlas eventually responded to the
                                                                                                                   26 Interrogatories on August 4, 2020, still without information regarding Telcom included. See id.,
                                                                                                                      ¶_14. It wasn’t until November 2, 2020 that Atlas supplemented its Interrogatory responses to
                                                                                                                   27 identify Telcom officially. See id.

                                                                                                                   28
                                                                                                                                                                  4                      Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                            Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 10 of 18




                                                                                                                    1          In November 2020, Avaya raised the issue of adding Metroline and Telcom as Defendants
                                                                                                                    2 in the context of the parties meet and confer prior to the Joint Case Management Conference on
                                                                                                                    3 December 4, 2020. See id., ¶ 16. Defendant Atlas, however, refused to stipulate to the addition of
                                                                                                                    4 either party. See id. At the December 4, 2020 status conference, the Court set December 31, 2020

                                                                                                                    5 as the deadline by which Avaya should seek to amend its pleadings to add these two Defendants.
                                                                                                                    6 See Dkt. No. 230. The other Defendants have not stated a position with respect to Avaya’s
                                                                                                                    7 proposed amendment, despite requests from Avaya. See Heaton Decl., ¶ 16.
                                                                                                                    8                 III.     PROPOSED AMENDMENTS TO THE COMPLAINT3
                                                                                                                    9          The additional allegations against Metroline and Telcom in the proposed Third Amended
                                                                                                                   10 Complaint are common with the facts alleged against the other defendants in the presently
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 operative pleading, to wit:
                                                                                                                   12             •   Metroline’s alleged activities are in line with the other Reseller Defendants, who
                                                                                                                   13                 have been improperly reselling and distributing Avaya software licenses, in
LAW OFFICES




                                                                                                                   14                 violation of Avaya’s End User License Agreement (“EULA”). See Third Amended
                                                                                                                   15                 Complaint, attached to the Heaton Decl. as Exhibit A [“Exh. A”], ¶ 38.
                                                                                                                   16             •   Metroline, along with other Reseller Defendants, are alleged to have resold and
                                                                                                                   17                 distributed software licenses that Defendant Pearce stole from Avaya. Exh. A, ¶¶
                                                                                                                   18                 41-45.
                                                                                                                   19             •   Metroline, along with other Reseller Defendants, are alleged to have knowingly
                                                                                                                   20                 infringed Avaya’s trademarks and copyrights. Exh. A, ¶ 55.
                                                                                                                   21             •   Telcom is alleged to have been the source of the counterfeit “Avaya” branded
                                                                                                                   22                 phones that were then imported into the United States and then further trafficked
                                                                                                                   23                 and resold by Atlas. Exh. A, ¶¶ 56, 58.
                                                                                                                   24          The proposed new Defendants engaged in conduct in common with the existing
                                                                                                                   25
                                                                                                                   26   3
                                                                                                                         Avaya has attached a redline version of the Third Amended Complaint as compared to Second
                                                                                                                        Amended Complaint, as Exhibit B to the Heaton Decl.
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                  5                      Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 11 of 18




                                                                                                                    1 Defendants and the causes of action against are also common with the causes of action currently
                                                                                                                    2 alleged.
                                                                                                                    3 IV.      ARGUMENT
                                                                                                                    4          A.      Legal Standard

                                                                                                                    5          Pursuant to Rule 15(a) of the Federal Rules, following amendment once “as a matter of
                                                                                                                    6 course”, “a party may amend its pleading only with the opposing party’s written consent or the
                                                                                                                    7 court’s leave,” and “the court should freely give leave when justice so requires.” Fed. R. Civ. P.
                                                                                                                    8 15(a)(1)-(2).    Granting leave to amend should be applied with extreme liberality. Eminence
                                                                                                                    9 Capital, LLC v. Aspeon, Inc., 316 F. 3d 1048, 1052 (9th Cir. 2003) (citations omitted). As stated
                                                                                                                   10 by the Supreme Court, “in the absence of any apparent or declared reason . . . the leave sought
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962). When
                                                                                                                   12 considering a motion for leave to amend, the Ninth Circuit has summarized the factors for the
                                                                                                                   13 court to consider as follows: (1) undue delay; (2) bad faith; (3) prejudice to the opponent; and (4)
LAW OFFICES




                                                                                                                   14 futility of amendment. Loehr v. Ventura County Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir.
                                                                                                                   15 1984); see also Chudacoff v. University Medical Center, 649 F.3d 1143, 1152 (9th Cir. 2011)
                                                                                                                   16 (leave to amend “generally shall be denied only upon showing of bad faith, undue delay, futility,

                                                                                                                   17 or undue prejudice to the opposing party”). However, not all factors merit equal weight and the
                                                                                                                   18 consideration of prejudice is the most important factor. Eminence Capital, LLC, v. Aspeon, 316 F.
                                                                                                                   19 3d at 1052. Where there is a lack of prejudice to an opposing party and the amended complaint is
                                                                                                                   20 obviously not frivolous, nor made as a dilatory maneuver in bad faith, it is an abuse of discretion
                                                                                                                   21 to deny motion to amend complaint. Howey v. United States, 481 F.2d 1187, 1190 (9th Cir.
                                                                                                                   22 1973). The non-moving party bears the burden of showing why leave to amend should not be
                                                                                                                   23 granted. Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31 (N.D. Cal. 1989).
                                                                                                                   24          Here, all of the factors weigh in favor of granting amendment to add an additional Reseller
                                                                                                                   25 Defendant and the counterfeit source identified by Defendant Atlas, both of whom have
                                                                                                                   26 culpability exactly in line with the current Defendants in this action and who engaged in
                                                                                                                   27 transactions relating to illegal and infringing sales of “Avaya” products with the current

                                                                                                                   28 Defendants.
                                                                                                                                                                    6                      Case No. 3:19-cv-00565 SI
                                                                                                                                 NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                                MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 12 of 18




                                                                                                                    1          B.     Avaya Has Diligently Sought Amendment
                                                                                                                    2          Delay alone, even if shown, is insufficient to deny leave to amend – rather a party
                                                                                                                    3 opposing a motion leave to amend must also show prejudice to support denial of the motion. See
                                                                                                                    4 United States v. Webb, 655 F.2d 977, 980 (9th Cir. 1981) (“[D]elay alone no matter how lengthy is

                                                                                                                    5 an insufficient ground for denial of leave to amend.”); Howey v. United States, 481 F.2d at 1191
                                                                                                                    6 (“Only where prejudice is shown or the movant acts in bad faith are courts protecting the judicial
                                                                                                                    7 system or other litigants when they deny leave to amend a pleading.”). Here, the facts show that
                                                                                                                    8 Avaya has been diligent in seeking information regarding Metroline’s connection to the infringing
                                                                                                                    9 distribution chain and in pressing Atlas to identify Telcom as the source of the counterfeit
                                                                                                                   10 “Avaya” phones it sold.
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11          Whether the moving party knew or should have known the facts and theories raised by the
                                                                                                                   12 amendment in the original pleading is relevant to evaluating questions of delay. E.E.O.C. v.
                                                                                                                   13 Boeing Co., 843 F.2d 1213, 1222 (9th Cir.), cert. denied, 488 U.S. 889 (1988). Here, there is no
LAW OFFICES




                                                                                                                   14 question that Atlas had not identified the source of the counterfeit “Avaya” branded products it
                                                                                                                   15 sold until July 27, 2020, despite the fact that Avaya repeatedly sought this information from Atlas
                                                                                                                   16 and that Atlas had promised to provide it. Atlas also cannot dispute that it was uniquely in

                                                                                                                   17 possession of the identity of its source of the counterfeit phones it sold. It would be perverse to
                                                                                                                   18 allow Atlas to withhold this information for months (if not years) and then to rely on Avaya’s
                                                                                                                   19 inability to obtain the identity of the counterfeit source as a basis for arguing there is undue delay
                                                                                                                   20 or prejudice here.
                                                                                                                   21          With respect to Metroline, as described above, Avaya diligently sought information from
                                                                                                                   22 Metroline beginning in June of 2019 in order to determine what information it could provide about
                                                                                                                   23 the infringing distribution chain. For reasons outside of Avaya’s control, Metroline’s production
                                                                                                                   24 in response to Avaya’s subpoena did not occur until July 31, 2020. While Avaya had a basis to
                                                                                                                   25 believe that Metroline was involved in some manner in distributing infringing and stolen software
                                                                                                                   26 licenses when the subpoena to Metroline was issued, Avaya still needed a Rule 11 basis to bring
                                                                                                                   27 Metroline into this case and analysis of Metroline’s data – which was voluminous and required

                                                                                                                   28 extensive analysis – provided that information.
                                                                                                                                                                  7                      Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 13 of 18




                                                                                                                    1          In light of the above and the obstacles preventing Avaya from earlier learning of the extent
                                                                                                                    2 of Metroline’s involvement and the identify of Telcom, there has been no undue delay here.
                                                                                                                    3 Avaya brought this Motion promptly, in good faith, and for the legitimate purpose of a global
                                                                                                                    4 resolution in a single action.

                                                                                                                    5          Even if this Court were to find there was delay in bringing this motion, despite the fact that
                                                                                                                    6 it is brought just months after learning of additional facts supporting the amendment, such finding
                                                                                                                    7 would not require denial as courts routinely grant leave to amend after much longer delays, as long
                                                                                                                    8 as other parties have not been prejudiced. See, e.g., Howey v. United States, 481 F.2d 1187, 1193
                                                                                                                    9 (9th Cir. 1973) (finding the district court abused its discretion in denying leave to amend five
                                                                                                                   10 years after the original complaint was filed, because no prejudice was shown and the amendment
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 was not frivolous or made in bad faith); Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274,
                                                                                                                   12 279-80 (4th Cir. 1987) (three month delay between time party acquired knowledge of facts upon
                                                                                                                   13 which new count rested and time when party sought leave to amend excusable where facts
LAW OFFICES




                                                                                                                   14 underlying new count were well known to the opposing party); American Electric Power Co. v.
                                                                                                                   15 Westinghouse Electric, Corp., 418 F. Supp. 435, 442 (S.D.N.Y. 1976) (nineteen month delay
                                                                                                                   16 between date of filing complaint and time when leave was sought to amend complaint not

                                                                                                                   17 inordinate or inexcusable where proposed amendment amplified the allegations of fraud, arose out
                                                                                                                   18 of same transaction as the other causes of action, constituted additional theory of recovery, and did
                                                                                                                   19 not prejudice non-moving party). In sum, there has been no undue delay here and, in any event,
                                                                                                                   20 there is no prejudice resulting from any perceived delay that would warrant denial of leave to
                                                                                                                   21 amend.
                                                                                                                   22          C.     Avaya Brings This Motion In Good Faith
                                                                                                                   23          There can be no question of Avaya’s good faith here, as it moves to add these new
                                                                                                                   24 Defendants in order to seek global resolution of its claims and preserve party and court resources.
                                                                                                                   25 In doing so, Avaya seeks to avoid additional, near-duplicate actions, that would require the parties
                                                                                                                   26 to relitigate the very same facts alleged in the instant action. Judicial economy will be facilitated
                                                                                                                   27 by allowing amendment given the common core of questions of law and fact relevant to Metroline,

                                                                                                                   28 Telcom, and the current Defendants. Each of the Reseller Defendants’ activity is interconnected,
                                                                                                                                                                    8                           Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 14 of 18




                                                                                                                    1 as is Metroline’s, as each of these entities are involved in the distribution of the stolen licenses
                                                                                                                    2 created by Pearce. And Telcom’s counterfeit trafficking is directly tied to Atlas. Requiring Avaya
                                                                                                                    3 to file separate actions against Metroline and Telcom would be an unduly burdensome, inefficient,
                                                                                                                    4 and unnecessary venture. In such a case, Avaya would be required to put on the same evidence in

                                                                                                                    5 two (or three) trials, including, but not limited to: (1) the history of Avaya; (2) its copyrights and
                                                                                                                    6 trademarks; (3) the infringement of Avaya’s intellectual property rights by Pearce; (4) the
                                                                                                                    7 infringing distribution scheme involving the current Reseller Defendants; (5) Atlas’ sale of
                                                                                                                    8 counterfeit “Avaya” branded phones; and (6) damages suffered by Avaya as a result of this
                                                                                                                    9 infringement. Evidence from the current Defendants would undoubtedly be relevant to any new
                                                                                                                   10 action that Avaya would be required to file. Further, since Metroline and Telcom’s activities are
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 linked directly to those of the current Defendants, most of the witnesses and documentary proof
                                                                                                                   12 with respect to Avaya’s claims against the additional Defendants will be the same as those
                                                                                                                   13 involved in the instant action and any witnesses relating specifically to Metroline’s and Telcom’s
LAW OFFICES




                                                                                                                   14 infringing activity are relevant to the instant action as well, to prove culpability of the current
                                                                                                                   15 Defendants as well as damages. Avaya brings this motion to amend now, in good faith, to avoid
                                                                                                                   16 this duplication and waste of time and effort.

                                                                                                                   17          D.      There Is No Prejudice To Granting Amendment
                                                                                                                   18          In order “to justify denial of leave to amend, the prejudice must be substantial.” Cont'l
                                                                                                                   19 Cas. Co. v. U.S., No. 02-5292 VRW, 2005 WL 8162326, at *5 (N.D. Cal. June 22, 2005). Absent
                                                                                                                   20 prejudice, or a strong showing of any of the remaining reasons for denial, “there exists a
                                                                                                                   21 presumption under Rule 15(a) in favor of granting leave to amend.” Eminence Capital, LLC v.
                                                                                                                   22 Aspeon, Inc., 316 F3d at 1052 (9th Cir. 2003). In this case, allowing amendment would not
                                                                                                                   23 prejudice Defendants as the fact discovery cut off is still seven months away, as trial is still fifteen
                                                                                                                   24 months away, as the parties are still making their way through document discovery, and as no
                                                                                                                   25 depositions have taken place in this matter, let alone been noticed. See Dkt. No. 196; Heaton
                                                                                                                   26 Decl., ¶ 17. Tellingly, Defendant Atlas, which has indicated it may oppose this motion, has not
                                                                                                                   27 produced any email in this action, despite the fact that Avaya issued its First Requests for

                                                                                                                   28 Production on June 7, 2019. See Heaton Decl., ¶ 18. Certainly Atlas cannot be heard to complain
                                                                                                                                                                     9                           Case No. 3:19-cv-00565 SI
                                                                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                               MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 15 of 18




                                                                                                                    1 that discovery is at an “advanced” stage if it has yet to even begin production of its email.
                                                                                                                    2          Indeed, the court in Genentech, Inc. v. Abbott Labs., found that, even where additional
                                                                                                                    3 discovery necessitated by an amendment to the complaint would require re-deposing witnesses,
                                                                                                                    4 additional document searches, and potentially delaying the trial date, such facts did not constitute

                                                                                                                    5 undue prejudice to the defendant. Genentech, Inc. v. Abbott Labs., 127 F.R.D. at 531. The court
                                                                                                                    6 in Cont'l Cas. Co. v. U.S., found similarly even where the motion to amend was brought after the
                                                                                                                    7 close of discovery. Cont’l Cas. Co. v. U.S., 2005 WL 8162326, at *5 (“Most important for the
                                                                                                                    8 present motion, the need for additional discovery is insufficient by itself to deny a proposed
                                                                                                                    9 amended pleading.”) (citations omitted); see also Kalsi v. Forte Sys., LLC, No. 06-2366
                                                                                                                   10 WBS(GGH), 2007 WL 4180158, *2 (E.D. Cal. Nov. 26, 2007) (good cause to name a new
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 defendant was shown because the “action [was] still in its early stages and discovery [was] not set
                                                                                                                   12 to conclude until February 22, 2008”); Holly v. Potter, No. 07-00583-MCE-EFB, 2007 WL
                                                                                                                   13 4181775, *2 (E.D. Cal. Nov. 21, 2007) (“At the outset, the Court notes that amending Plaintiff's
LAW OFFICES




                                                                                                                   14 complaint may not necessarily require an amendment to the [pre-trial scheduling order] as the
                                                                                                                   15 discovery cut-off is more than six months in the future, the expert disclosure deadline is more than
                                                                                                                   16 nine months in the future, and all other deadlines are more than one year in the future”).

                                                                                                                   17           Contrary to the facts of the above cases, here, the parties are in the midst of exchanging
                                                                                                                   18 (or beginning) document productions and no depositions have been scheduled or even
                                                                                                                   19 noticed. See Heaton Decl., ¶ 17. Additionally, the proposed amendment only aims to add two
                                                                                                                   20 defendants without any substantive changes to the claims against the current Defendants. See
                                                                                                                   21 Heaton Decl., Ex. B. As such, amendment would not greatly alter the nature of the litigation nor
                                                                                                                   22 would it require the defendants to undertake, at a late hour, an entirely new course of defense, as
                                                                                                                   23 might be sufficient to justify denial.
                                                                                                                   24          In short, there is no prejudice to granting leave to amend here and, thus, the most important
                                                                                                                   25 factor weighs heavily in Avaya’s favor. Even if Defendants could identify some legitimate
                                                                                                                   26 prejudice ensuing from amendment, they cannot possibly show that such prejudice would be so
                                                                                                                   27 substantial as to warrant a denial.

                                                                                                                   28          E.     The Amendment Would Not Be Futile
                                                                                                                                                                10                       Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 16 of 18




                                                                                                                    1          A claim is only considered futile to warrant denial of leave to amend if there is no set of
                                                                                                                    2 facts that can be proved under the amendment that would constitute a valid claim. Missouri ex rel.
                                                                                                                    3 Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017). Here, as evidenced by the fact that the initial
                                                                                                                    4 Defendants’ motions to dismiss based on Fed. R. Civ P.12(b)(6) were all denied, and as the

                                                                                                                    5 allegations against Metroline and Telcom follow the same allegations as the current Defendants,
                                                                                                                    6 there is no reasoned argument that amendment here would be futile. Defendant Atlas has argued,
                                                                                                                    7 however, that joinder of Metroline in the current action is not proper if there are no direct
                                                                                                                    8 allegations that Metroline purchased or sold infringing and/or stolen licenses from Atlas itself.
                                                                                                                    9 This argument is untethered to the law and ignores the facts as pled which show how all the
                                                                                                                   10 Reseller Defendants (and proposed Defendant Metroline) participated in the infringing distribution
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 scheme, such that they are part of the same “transaction and occurrence” as the current
                                                                                                                   12 Defendants. The same is true for Telcom.
                                                                                                                   13                  1.      Metroline and Telcom Are Properly Joined In This Amended
LAW OFFICES




                                                                                                                                               Complaint
                                                                                                                   14
                                                                                                                               Pursuant to Fed. R. Civ. P. 20(a)(2), “[p]ersons . . . . may join in one action as defendants
                                                                                                                   15
                                                                                                                        if: (A) any right to relief is asserted against them jointly, severally, or in the alternative with
                                                                                                                   16
                                                                                                                        respect to or arising out of the same transaction, occurrence, or series of transactions or
                                                                                                                   17
                                                                                                                        occurrences; and (B) any question of law or fact common to all defendants will arise in the
                                                                                                                   18
                                                                                                                        action.” Fed. R. Civ. P. 20(a)(2). Under Rule 20, both Metroline and Telcom are properly joined
                                                                                                                   19
                                                                                                                        in this action because their liabilities arise from the same series of transactions and occurrences as
                                                                                                                   20
                                                                                                                        do the liabilities of the other defendants, and there are common issues of law and fact between
                                                                                                                   21
                                                                                                                        these new defendants and the others who are already party to this action. See id.
                                                                                                                   22
                                                                                                                               The Ninth Circuit has described “transaction or occurrence” as referring to “similarity in
                                                                                                                   23
                                                                                                                        the factual background of a claim; claims that ‘arise out of a systematic pattern of events’ arise
                                                                                                                   24
                                                                                                                        from the same transaction or occurrence.” Brighton Collectibles, Inc. v. RK Texas Leather Mfg.,
                                                                                                                   25
                                                                                                                        No. 10-CV-419-GPC WVG, 2013 WL 2631333, at *2 (S.D. Cal. June 11, 2013) quoting Bautista
                                                                                                                   26
                                                                                                                        v. Los Angeles Cty., 216 F.3d 837, 842–43 (9th Cir. 2000); see also Lockheed Martin Corp. v.
                                                                                                                   27
                                                                                                                        Network Solutions, Inc., No. CV 96–7438 DDP (ANx), 1997 WL 381967, *3 (C.D. Cal. Mar. 19,
                                                                                                                   28
                                                                                                                                                                   11                     Case No. 3:19-cv-00565 SI
                                                                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                               MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                          Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 17 of 18




                                                                                                                    1 1997) (“Courts have long held that in patent, trademark, literary property, and copyright
                                                                                                                    2 infringement cases, any member of the distribution chain can be sued as an alleged joint tortfeasor.
                                                                                                                    3 Since joint tortfeasors are jointly and severally liable, the victim of trademark infringement may
                                                                                                                    4 sue as many or as few of the alleged wrongdoers as he chooses,”) quoting Stabilisierungsfonds

                                                                                                                    5 Fur Wein v. Kaiser Stuhl Wine Distributors Pty. Ltd., 647 F.2d 200, 207 (D.C. Cir. 1981)).
                                                                                                                    6          Applying this standard, the court in Brighton found joinder proper where a group of
                                                                                                                    7 companies had copied plaintiff's handbag and watch designs. Brighton Collectibles, 2013 WL
                                                                                                                    8 2631333, at *2. In deciding a motion to sever claims for infringement and interpreting Rule 20,
                                                                                                                    9 the court considered whether the claims against the defendants relating to handbags arose out of
                                                                                                                   10 the same transaction or occurrence as claims concerning the watches. See id. Relevant to the
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11 court’s analysis was that the “Handbag Defendants” and the “Watch Defendants” all sold to the
                                                                                                                   12 same reseller, who “acted in concert with [all defendants] to distribute products that infringe
                                                                                                                   13 [plaintiff’s] copyrights.” Id. at *3. The court stated: “This case is distinguishable as it is not a
LAW OFFICES




                                                                                                                   14 case where [plaintiff] sued [d]efendants independently with no factual commonality or related
                                                                                                                   15 activities. The connecting party that satisfies the ‘same transaction, occurrence or series of
                                                                                                                   16 occurrences’ is [the reseller].” Id. So, too, here, where all Reseller Defendants connect back to

                                                                                                                   17 Defendant Pearce and the stolen, Internal Use Licenses, as does Metroline. The same is true
                                                                                                                   18 where Telcom relates directly to Atlas’ sales of counterfeit products, as Atlas identified Telcom as
                                                                                                                   19 its source. See also Bravado Int'l Grp. Merch. Servs. v. Cha, No. CV 09-9066 PSG (CWX), 2010
                                                                                                                   20 WL 2650432, at *5 (C.D. Cal. June 30, 2010) (finding defendants who were in the same
                                                                                                                   21 distribution chain were properly joined in copyright and trademark infringement action); N. Face
                                                                                                                   22 Apparel Corp. v. Dahan, No. CV1304821-MMM-MANX, 2014 WL 12596716, at *6 (C.D. Cal.
                                                                                                                   23 Mar. 14, 2014) (“Where there is some factual commonality among infringement claims, however,
                                                                                                                   24 this suffices to satisfy the ‘same transaction, occurrence or series of transactions or occurrences’
                                                                                                                   25 test. . . . claims that arise out of a systematic pattern of events and have a very definite logical
                                                                                                                   26 relationship meet the ‘same transaction’ requirement.”) (citing Brighton at *5).
                                                                                                                   27          In short, Metroline and Telcom are both part of the infringing distribution chains with the

                                                                                                                   28 current Defendants and are jointly and severally liable with the current Defendants on the
                                                                                                                                                                  12                          Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                           Case 3:19-cv-00565-SI Document 242 Filed 12/31/20 Page 18 of 18




                                                                                                                    1 respective claims, making their joinder here perfectly appropriate under Ninth Circuit law.
                                                                                                                    2 V.      CONCLUSION
                                                                                                                    3         For the foregoing reasons, Avaya respectfully requests that the Court grant it leave to
                                                                                                                    4 amend and file the Third Amended Complaint.

                                                                                                                    5
                                                                                                                    6 DATED: December 31, 2020                   SIDEMAN & BANCROFT LLP

                                                                                                                    7
                                                                                                                                                                 By:
                                                                                                                    8
                                                                                                                                                                       Lyndsey C. Heaton
                                                                                                                    9                                                  Attorneys for Plaintiff
                                                                                                                                                                       AVAYA INC.
                                                                                                                   10
              SIDEMAN & BANCROFT LLP
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
LAW OFFICES




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16

                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27

                                                                                                                   28
                                                                                                                                                                  13                     Case No. 3:19-cv-00565 SI
                                                                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT;
                                                                                                                                              MEMO. OF POINTS AND AUTHORITIES IN SUPPORT
